 Case 2:20-cv-07072-MCS-JEM Document 30-4 Filed 07/26/21 Page 1 of 6 Page ID #:622




 1
 2
 3
 4
 5
 6
 7
 8
 9                        UNITED STATES DISTRICT COURT
10                      CENTRAL DISTRICT OF CALIFORNIA
11
12   KAMELA WOODINGS and JODI                 )   Case No. 2:20-cv-07072-MCS-JEM
     DORMAIER, on behalf of themselves        )
13
     and all members of the putative class,   )   CLASS ACTION
                                              )
14                                            )   [PROPOSED] ORDER GRANTING
                  Plaintiffs,                 )   PLAINTIFFS’ MOTION FOR
15         v.                                 )   PRELIMINARY APPROVAL OF CLASS
                                              )   ACTION SETTLEMENT
16                                            )
     FREEDOMROADS, LLC d/b/a                  )   Judge:       Hon. Mark C. Scarsi
17   CAMPING WORLD, a Minnesota               )   Date:        August 23, 2021
     Limited Liability Corporation, and       )   Time:        9:00 a.m.
18   DOES 1 through 100,                      )   Courtroom:   7C
                                              )
19                                            )   Complaint Filed: June 25, 2020
                  Defendant.                  )   Trial Date: None
20                                            )
                                              )
21
22
23
24
25
26
27
28

     _____________________________________________________________________________
        ORDER GRANTING PLAINTIFFS’ MOTION FOR PRELIMINARY APPROVAL OF CLASS ACTION
                                        SETTLEMENT
 Case 2:20-cv-07072-MCS-JEM Document 30-4 Filed 07/26/21 Page 2 of 6 Page ID #:623




 1         The Court, having received and carefully considered the Motion for
 2   Preliminary Approval of Class Action Settlement (the “Motion”) filed by Plaintiffs
 3   Kamela Woodings and Jodi Dormaier (collectively, “Plaintiffs”), having read the
 4   Class and PAGA Action Settlement Agreement and Release (“Settlement
 5
     Agreement”) and supporting documents attached therein, and taking note that
 6
     Defendant FreedomRoads, LLC (hereinafter, “Defendant” or “FreedomRoads”)
 7
     have not opposed the Motion, the Court hereby GRANTS the Motion in its
 8
     entirety; thus, granting preliminary approval of the proposed settlement of the
 9
     above-captioned action on a class-wide basis, approving the manner and content of
10
     notice to the class, and setting a final approval hearing came on for hearing before
11
     the above-entitled court.
12
           The Court finds that the proposed settlement appears fair, reasonable, and
13
     adequate; notice of the proposed settlement should be sent to the class in the
14
     manner described herein; and a hearing should be held after said notice is issued to
15
     determine if the Settlement Agreement and the proposed settlement are fair,
16
     reasonable, and adequate to the class and if an order granting final approval should
17
     be entered in this action based upon the terms of the Settlement Agreement.
18
19
           Good cause appearing therefore, the Court HEREBY ORDERS AS

20
     FOLLOWS:
         1.       This Order incorporates by reference the parties’ Settlement
21
     Agreement and all defined terms herein shall have the same meaning as set forth in
22
     the Settlement Agreement.
23
24
         2.       The Court hereby GRANTS preliminary approval of the terms and

25   conditions contained in the Settlement Agreement, which is attached to the Motion

26   as Exhibit 1, as to the California and Washington Classes. The Court preliminarily
27   finds that the terms of the Settlement appear to be within the range of possible
28   approval, pursuant to Federal Rule of Civil Procedure 23 and applicable law.

     _____________________________________________________________________________
        ORDER GRANTING PLAINTIFFS’ MOTION FOR PRELIMINARY APPROVAL OF CLASS ACTION
                                        SETTLEMENT
 Case 2:20-cv-07072-MCS-JEM Document 30-4 Filed 07/26/21 Page 3 of 6 Page ID #:624




 1       3.       The Court finds on a preliminary basis that: (1) the Maximum Gross
 2   Settlement Amount totaling $3,950,000.00 is fair, reasonable, and adequate to the
 3   California and Washington Putative Class Members, and the PAGA Releasees,
 4   when balanced against the probable outcome of further litigation relative to class
 5   certification, liability and damages issues, and potential appeals; (2) the significant
 6   informal discovery, investigation, research, and litigation that have been conducted
 7   such that counsel for the Parties at this time are able to reasonable evaluate their
 8   respective positions; (3) the Settlement at this time will avoid substantial costs,
 9   delay, and risks that would be presented by the further prosecution of this
10   Lawsuits; and (4) the proposed Settlement was reached as the result of intensive,
11   serious, and non-collusive negotiations between the Parties. Accordingly, the Court
12   preliminarily finds that the Parties entered into the Settlement in good faith.
13       4.       The Court hereby GRANTS conditional certification of the
14   provisional California and Washington Classes, in accordance with the Settlement
15   Agreement, for the purposes of this Settlement only. The California Class is
16   defined as all current or former hourly-paid or non-exempt employees of
17   Defendant working in FreedomRoads’ establishments in the state of California
18   from June 25, 2016 through the Preliminary Approval hearing date or up to when
19   the Workweeks at Issue exceed 106,211 workweeks, whichever is earlier. The
20   Washington Class is defined as all current or former hourly-paid or non-exempt
21   employees of Defendant working in FreedomRoads’ establishments in the state of
22   Washington from June 25, 2017 through the Preliminary Approval hearing date or
23   up to when the Workweeks at Issue exceed 106,211 workweeks, whichever is
24   earlier. All class members who do not opt out of the Lawsuits are bound by the
25   terms of the Settlement.
26       5.       The Court hereby APPROVES the proposed procedure for Putative
27   Class Members of the California and Washington Classes to request exclusion
28   from the Class component Settlement, which is to submit a written statement

     _____________________________________________________________________________
        ORDER GRANTING PLAINTIFFS’ MOTION FOR PRELIMINARY APPROVAL OF CLASS ACTION
                                        SETTLEMENT
 Case 2:20-cv-07072-MCS-JEM Document 30-4 Filed 07/26/21 Page 4 of 6 Page ID #:625




 1   requesting exclusion to the Settlement Administrator no later than the time period
 2   permitted under the Settlement. Any Putative Class Members of the California and
 3   Washington Classes who submit a written exclusion shall not be a member of those
 4   Classes, shall be barred from participating in the Class component of the
 5
     Settlement, and shall receive no benefit from the Class component of the
 6
     Settlement.
 7
         6.        The Court hereby preliminarily approves Class Counsel’s request for
 8
     attorneys’ fees in the amount of $1,382,500.00 and costs in the amount of
 9
     $15,000.00 to be paid out of the Gross Settlement Amount.
10
         7.        The Court hereby preliminarily approves the Service Award request in
11
     the amount of $15,000.00 each to Plaintiffs Kamela Woodings and Jodi Dormaier
12
     to be paid out of the Maximum Gross Settlement Amount.
13
         8.        The Court further ORDERS that each Settlement Class Member of
14
     the California, and Washington Classes shall be given a full opportunity to object
15
     to the Class component of the proposed Settlement and request for attorneys’ fees,
16
     and to participate at a Final Approval Hearing, which shall be held before the
17
     Honorable Mark C. Scarsi in Courtroom 7C of the United States District Court for
18
     the Central District of California located at 350 West 1st Street, Los Angeles,
19
     California 90012 on ____________________ at 9:00 a.m. to determine: whether
20
     the proposed Settlement, on the terms and conditions provided for in the
21
     Settlement Agreement, is fair, reasonable, and adequate and whether said
22
     Settlement should be finally approved by the Court. The Court may adjourn or
23
     continue the Final Approval Hearing without further notice to the Class Members.
24
         9.        The Court hereby approves, as to form and content, the Notice of
25
     Class Action and Private Attorney General Act (“PAGA”) Settlement and Hearing
26
     Date for Court Approval attached as Exhibit “A” to the Settlement Agreement
27
     (“Class Notice”).
28
        10.        The Court hereby appoints and authorizes the retention of Simpluris,
     _____________________________________________________________________________
        ORDER GRANTING PLAINTIFFS’ MOTION FOR PRELIMINARY APPROVAL OF CLASS ACTION
                                        SETTLEMENT
 Case 2:20-cv-07072-MCS-JEM Document 30-4 Filed 07/26/21 Page 5 of 6 Page ID #:626




 1   Inc. as the Settlement Administrator for the purpose of the Settlement, with
 2   reasonable administration costs estimated to be approximately $11,000.00.
 3      11.        The Court hereby conditionally appoints Parris Law Firm as Counsel
 4   for the California and Washington Classes. The Court also hereby conditionally
 5   appoints Plaintiff Kamela Woodings as the Class Representative for the California
 6   Class, and Plaintiff Jodie Dormaier as the Class Representative for the Washington
 7   Class.
 8      12.        The Court further ORDERS that, pending further order of this Court,
 9   all proceedings in the Lawsuit, except those contemplated herein and in the
10   Settlement, are stayed, and all deadlines are vacated.
11      13.        The Court further ORDERS that to facilitate administration of this
12   Settlement, all Putative Class Members are hereby enjoined from filing or
13   prosecuting any claims, cases, suits or administrative proceedings regarding claims
14   released by the Settlement unless and until such Putative Class Members have
15   submitted requests for exclusion with the Settlement Administrator.
16      14.        The Court hereby APPROVES the Notices of Settlement attached to
17   the Declaration of Kitty K. Szeto as Exhibit A. The Court finds that the Notices of
18   Settlement, along with the related notification procedure contemplated by the
19   Settlement, constitute the best notice practicable under the circumstances and are
20
     in full compliance with the applicable laws and the requirements of due process.
21
     The Court further finds that the Notices of Settlement appear to fully and
22
     accurately inform the Putative Class Members of the California and Washington
23
     Classes of all material elements of the proposed Settlement, of their right to be
24
     excluded from the Settlement, and of their right and opportunity to object to the
25
     Settlement.
26
        15.        In the event the Settlement does not become effective in accordance
27
     with the terms of the Settlement Agreement, or if for any reason the Court does not
28
     execute and file a Final Approval Order and Judgment, or is terminated, cancelled,
     _____________________________________________________________________________
        ORDER GRANTING PLAINTIFFS’ MOTION FOR PRELIMINARY APPROVAL OF CLASS ACTION
                                        SETTLEMENT
 Case 2:20-cv-07072-MCS-JEM Document 30-4 Filed 07/26/21 Page 6 of 6 Page ID #:627




 1   or fails to become effective for any reasons, the proposed Settlement subject to this
 2   Order and all evidence and proceedings had in connection with the Settlement shall
 3   be null and void, shall be vacated, and the Parties shall revert back to their
 4   respective positions as of before entering into the Settlement Agreement.
 5
        16.       The Court reserves the right to adjourn or continue the date of the
 6
     Final Approval Hearing without further notice to the Putative Class Members and
 7
     retains jurisdiction to consider all further applications arising out of or connected
 8
     with the proposed Settlement. The Court retains jurisdiction to consider all further
 9
     applications arising out of or connected with the Settlement.
10
           IT IS SO ORDERED.
11
12
     DATE:
13                                                    Honorable Mark C. Scarsi
14
                                                     UNITED STATES DISTRICT JUDGE

15
16
17
18
19
20
21
22
23
24
25
26
27
28

     _____________________________________________________________________________
        ORDER GRANTING PLAINTIFFS’ MOTION FOR PRELIMINARY APPROVAL OF CLASS ACTION
                                        SETTLEMENT
